
	
		One Hundred Eleventh Congress of the United States of
		  America
		1st SessionBegun and held at the City of Washington on Tuesday, the sixth
		day of January, two thousand and nine
		S. 832
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To amend title 36, United States Code, to
		  grant a Federal charter to the Military Officers Association of America, and
		  for other purposes.
	
	
		1.Grant of Federal charter to Military
			 Officers Association of America
			(a)Grant of charterPart B of subtitle II of title 36, United
			 States Code, is amended by inserting after chapter 1403 the following new
			 chapter:
				
					1404Military Officers Association of
				America
						
							Sec. 
							140401. Organization.
							140402. Purposes.
							140403. Membership.
							140404. Governing body.
							140405. Powers.
							140406. Restrictions.
							140407. Tax-exempt status required as condition of
				  charter.
							140408. Records and inspection.
							140409. Service of process.
							140410. Liability for acts of officers and agents.
							140411. Annual report.
							140412. Definition.
						
						140401.Organization
							(a)Federal charterMilitary Officers Association of America
				(in this chapter, the corporation), a nonprofit organization that
				meets the requirements for a veterans service organization under section
				501(c)(19) of the Internal Revenue Code of 1986 and is organized under the laws
				of the Commonwealth of Virginia, is a federally chartered corporation.
							(b)Expiration of charterIf the corporation does not comply with the
				provisions of this chapter, the charter granted by subsection (a) shall
				expire.
							140402.Purposes
							(a)GeneralThe purposes of the corporation are as
				provided in its bylaws and articles of incorporation and include—
								(1)to inculcate and stimulate love of the
				United States and the flag;
								(2)to defend the honor, integrity, and
				supremacy of the Constitution of the United States and the United States
				Government;
								(3)to advocate military forces adequate to the
				defense of the United States;
								(4)to foster the integrity and prestige of the
				Armed Forces;
								(5)to foster fraternal relations between all
				branches of the various Armed Forces from which members are drawn;
								(6)to further the education of children of
				members of the Armed Forces;
								(7)to aid members of the Armed Forces and
				their family members and survivors in every proper and legitimate
				manner;
								(8)to present and support legislative
				proposals that provide for the fair and equitable treatment of members of the
				Armed Forces, including the National Guard and Reserves, military retirees,
				family members, survivors, and veterans; and
								(9)to encourage recruitment and appointment in
				the Armed Forces.
								140403.MembershipEligibility for membership in the
				corporation, and the rights and privileges of members of the corporation, are
				as provided in the bylaws of the corporation.
						140404.Governing body
							(a)Board of directorsThe composition of the board of directors
				of the corporation, and the responsibilities of the board, are as provided in
				the articles of incorporation and bylaws of the corporation.
							(b)OfficersThe positions of officers of the
				corporation, and the election of the officers, are as provided in the articles
				of incorporation and bylaws.
							140405.PowersThe corporation has only those powers
				provided in its bylaws and articles of incorporation filed in each State in
				which it is incorporated.
						140406.Restrictions
							(a)Stock and DividendsThe corporation may not issue stock or
				declare or pay a dividend.
							(b)Distribution of income or
				assetsThe income or assets
				of the corporation may not inure to the benefit of, or be distributed to, a
				director, officer, or member of the corporation during the life of the charter
				granted by this chapter. This subsection does not prevent the payment of
				reasonable compensation to an officer or employee of the corporation or
				reimbursement for actual necessary expenses in amounts approved by the board of
				directors.
							(c)LoansThe corporation may not make a loan to a
				director, officer, employee, or member of the corporation.
							(d)Claim of governmental approval or
				authorityThe corporation may
				not claim congressional approval or the authority of the United States
				Government for any of its activities.
							(e)Corporate statusThe corporation shall maintain its status
				as a corporation incorporated under the laws of the Commonwealth of
				Virginia.
							140407.Tax-exempt status required as condition of
				charterIf the corporation
				fails to maintain its status as an organization exempt from taxation under the
				Internal Revenue Code of 1986, the charter granted under this chapter shall
				terminate.
						140408.Records and inspection
							(a)RecordsThe corporation shall keep—
								(1)correct and complete records of
				account;
								(2)minutes of the proceedings of the members,
				board of directors, and committees of the corporation having any of the
				authority of the board of directors of the corporation; and
								(3)at the principal office of the corporation,
				a record of the names and addresses of the members of the corporation entitled
				to vote on matters relating to the corporation.
								(b)InspectionA member entitled to vote on any matter
				relating to the corporation, or an agent or attorney of the member, may inspect
				the records of the corporation for any proper purpose at any reasonable
				time.
							140409.Service of processThe corporation shall comply with the law on
				service of process of each State in which it is incorporated and each State in
				which it carries on activities.
						140410.Liability for acts of officers and
				agentsThe corporation is
				liable for any act of any officer or agent of the corporation acting within the
				scope of the authority of the corporation.
						140411.Annual reportThe corporation shall submit to Congress an
				annual report on the activities of the corporation during the preceding fiscal
				year. The report shall be submitted at the same time as the report of the audit
				required by section 10101(b) of this title. The report may not be printed as a
				public document.
						140412.DefinitionIn this chapter, the term State
				includes the District of Columbia and the territories and possessions of the
				United
				States.
						.
			(b)Clerical amendmentThe table of chapters at the beginning of
			 subtitle II of title 36, United States Code, is amended by inserting after the
			 item relating to chapter 1403 the following new item:
				
					
						
							
								1404. Military Officers Association of
						America 140401
								
							
						
					.
			
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
